Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Park (U.S. Pub. No. 2012/0075212) discloses an electronic device (Park, mobile terminal 100, Figure 1) comprising: 
a display configured to display a user interface (Park, the display module 151 may display a user interface (UI) or a graphic user interface (GUI), Figure 1, ¶ [0047]);
a memory (Park, memory 160, Figure 1) configured to store instructions; and
a processor (Park, controller 180, Figure 1) functionally connected to the display and the memory, wherein the processor is configured to execute the instructions to:
execute a plurality of applications (Park, message application on the display module 151, Figure 7C, ¶ [0086]), As shown in figure 12, a camera application is displayed on the display module 151.
based on information set in an application of the plurality of applications, set a touch blocking region in an edge region of the display (Park, the controller 180 may set a touch-lock area on the touch screen in consideration of a current operating mode of the mobile terminal 100 (S530), Figure 5, ¶ [0093]),

identify that at least part of a component of the user interface is displayed at a location in the touch blocking region, 
determine an exception region in the touch blocking region, based on the location of the at least part of the component of the user interface, wherein the exception region is set in the touch blocking region according to a Z-order position of the application with respect to a Z-order of each of the plurality of applications;
set a final touch blocking region by removing the exception region from the touch blocking region, and
based on the setting of the final touch blocking region, control the display to disregard a touch input received through the final touch blocking region, and process a touch input received through the exception region by processing an operation associated with the component.
Koike (U.S. Pub. No. 2016/0283026) teaches a touch input device to identify that at least part of a component of the user interface is displayed at a location in the touch blocking region (Koike, whether or not the display area of an object overlaps with the standard invalid area is checked (S42)… In this case, if the display area of the object does not overlap with the standard invalid area (NO in S42), the process proceeds to the processing of S45. If it is determined that the display area of the object overlaps with the standard invalid area (YES in S42), a value that is 30% of a standard value is calculated as the width of a part of the invalid area, which is located in an overlapping part (S43), Figure 4, ¶¶ [0033 and 0034]), 
determine an exception region in the touch blocking region, based on the location of the at least part of the component of the user interface, (Koike, an object of the icon 24 overlaps with the right side invalid area 31R substantially in the right half part thereof.  Therefore, even when a touch operation is performed on the right half part of the icon 24, the touch operation is invalid, and the user is desired to perform a touch operation somewhere in the left half part of the icon 24. Figure 2, ¶ [0029]); As shown in figure 2 of Koike, the browser 21 is displayed and the invalid areas 31L and 31R overlap the edge portions of the browser.
set a final touch blocking region by removing the exception region from the touch blocking region (Koike, in displaying the object of the icon 24, when it is detected that the display area thereof overlaps with the right side invalid area 31R, the width of a part of the invalid area, which is located in an overlapping part, is reduced to 30% of a standard width. Thus, in most cases, substantially the entire display area of the icon 24 is excluded from the invalid area, and similar touch operability to that when an icon is a part other than the edge part of the screen may be achieved. Figures 2 and 3, ¶ [0030]), and
based on the setting of the final touch blocking region, control the display to disregard a touch input received through the final touch blocking region, and process a touch input received through the exception region by processing an operation associated with the component (Koike, in displaying the object of the icon 24, when it is detected that the display area thereof overlaps with the right side invalid area 31R, the width of a part of the invalid area, which is located in an overlapping part, is reduced to 30% of a standard width. Thus, in most cases, substantially the entire  Figures 2 and 3, ¶ [0030]). As described in relation to figures 2 and 3 of Koike, touches in the invalid areas are ignored and touches outside those area are accepted.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s touch-lock areas to include Koike’s invalid areas because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Koike’s invalid areas permits user input to the application generated selectable buttons.  This known benefit in Koike is applicable to Park’s touch-lock areas as they both share characteristics and capabilities, namely, they are directed to touch input rejection areas.  Therefore, it would have been recognized that modifying Park’s touch-lock areas to include Koike’s invalid areas would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Koike’s invalid areas in touch input rejection areas and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Park, as modified by Koike, teaches the touch-lock area being adaptable to allow input on the generated buttons for an application.
Park, as modified by Koike, does not expressly teach wherein the exception region is set in the touch blocking region according to a Z-order position of the application with respect to a Z-order of each of the plurality of applications;


As to dependent claims 2-8 and 21, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 9, Park (U.S. Pub. No. 2012/0075212) discloses an operation method of an electronic device (Park, mobile terminal 100, Figure 1), the operation method comprising:
execute a plurality of applications (Park, message application on the display module 151, Figure 7C, ¶ [0086]), As shown in figure 12, a camera application is displayed on the display module 151.
based on information set in an application of the plurality of applications, setting a touch blocking region in an edge region of the display of the electronic device (Park, the controller 180 may set a touch-lock area on the touch screen in consideration of a current operating mode of the mobile terminal 100 (S530), Figure 5, ¶ [0093]),
Park does not expressly disclose
identifying that at least part of a component of the user interface is displayed at a location in the touch blocking region of the display, 
determining an exception region in the touch blocking region, based on the location of the at least part of the component of the user interface, wherein the exception region is set in the touch blocking region according to a Z-order position of the application with respect to a Z-order of each of the plurality of applications;
setting a final touch blocking region by removing the exception region from the touch blocking region, and
based on the setting of the final touch blocking region, controlling the display to disregard a touch input received through the final touch blocking region, and process a touch input received through the exception region by processing an operation associated with the component.
Koike (U.S. Pub. No. 2016/0283026) teaches a touch input device to 
identifying that at least part of a component of the user interface is displayed at a location in the touch blocking region of the display (Koike, whether or not the display area of an object overlaps with the standard invalid area is checked (S42)… In this case, if the display area of the object does not overlap with the standard invalid area (NO in S42), the process proceeds to the processing of S45. If it is determined that the display area of the object overlaps with the standard invalid area (YES in S42), a value that is 30% of a standard value is calculated as the width of a part of the invalid area, which is located in an overlapping part (S43), Figure 4, ¶¶ [0033 and 0034]),
determining an exception region in the touch blocking region, based on the location of the at least part of the component of the user interface, (Koike, an object of the icon 24 overlaps with the right side invalid area 31R substantially in the right half part thereof.  Therefore, even when a touch operation is performed on the right ; As shown in figure 2 of Koike, the browser 21 is displayed and the invalid areas 31L and 31R overlap the edge portions of the browser.
setting a final touch blocking region by removing the exception region from the touch blocking region (Koike, in displaying the object of the icon 24, when it is detected that the display area thereof overlaps with the right side invalid area 31R, the width of a part of the invalid area, which is located in an overlapping part, is reduced to 30% of a standard width. Thus, in most cases, substantially the entire display area of the icon 24 is excluded from the invalid area, and similar touch operability to that when an icon is a part other than the edge part of the screen may be achieved. Figures 2 and 3, ¶ [0030]), and
based on the setting of the final touch blocking region, controlling the display to disregard a touch input received through the final touch blocking region, and process a touch input received through the exception region by processing an operation associated with the component (Koike, in displaying the object of the icon 24, when it is detected that the display area thereof overlaps with the right side invalid area 31R, the width of a part of the invalid area, which is located in an overlapping part, is reduced to 30% of a standard width. Thus, in most cases, substantially the entire display area of the icon 24 is excluded from the invalid area, and similar touch operability to that when an icon is a part other than the edge part of the screen may be achieved. Figures 2 and 3, ¶ [0030]). As described in relation to figures 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s touch-lock areas to include Koike’s invalid areas because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Koike’s invalid areas permits user input to the application generated selectable buttons.  This known benefit in Koike is applicable to Park’s touch-lock areas as they both share characteristics and capabilities, namely, they are directed to touch input rejection areas.  Therefore, it would have been recognized that modifying Park’s touch-lock areas to include Koike’s invalid areas would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Koike’s invalid areas in touch input rejection areas and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Park, as modified by Koike, teaches the touch-lock area being adaptable to allow input on the generated buttons for an application.
Park, as modified by Koike, does not expressly teach wherein the exception region is set in the touch blocking region according to a Z-order position of the application with respect to a Z-order of each of the plurality of applications;
The cited prior art does not teach the Z-order of the applications determining the exception to the touch blocking region.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 10-16, these claims are allowable as they depend upon allowable independent claim 9.

As to independent claim 17, Park (U.S. Pub. No. 2012/0075212) discloses an electronic device (Park, mobile terminal 100, Figure 1) comprising:
a display (Park, the display module 151 may display a user interface (UI) or a graphic user interface (GUI), Figure 1, ¶ [0047]); 
a memory (Park, memory 160, Figure 1) configured to store instructions; and
at least one processor (Park, controller 180, Figure 1) operably coupled to the display and the memory, 
wherein processor is configured to execute the instructions to: 
wherein the performing of the at least one function is restricted in response to a second touch input being received within the first portion (Park, the mobile terminal 100 does not respond to any typical touch input entered thereto from the touch-lock area. ¶ [0085]). The first portion is an edge area with the touch-lock area.
Park does not expressly disclose
based on a first user interface being displayed in the display, identify that a component of the first user interface is displayed in a first portion within a region of the display, 
receive a first touch input within a second portion within the region, the second portion being distinct from the first portion, and 
in response to the receiving of the first touch input, perform at least one function regarding the component of the first user interface based on the first touch input, 
wherein the at least one function corresponds to at least one function of an application corresponding to the component.
Koike (U.S. Pub. No. 2016/0283026) teaches a touch input device to 
based on a first user interface being displayed in the display, identify that a component of the first user interface is displayed in a first portion within a region of the display (Koike, whether or not the display area of an object overlaps with the standard invalid area is checked (S42)… In this case, if the display area of the object does not overlap with the standard invalid area (NO in S42), the process proceeds to the processing of S45. If it is determined that the display area of the object overlaps with the standard invalid area (YES in S42), a value that is 30% of a standard value is calculated as the width of a part of the invalid area, which is located in an overlapping part (S43), Figure 4, ¶¶ [0033 and 0034]), The first portion is the invalid area.
receive a first touch input within a second portion within the region, the second portion being distinct from the first portion (Koike, even when a touch operation is performed on the right half part of the icon 24, the touch operation is invalid, and the user is desired to perform a touch operation somewhere in the left half part of the icon 24. Figure 2, ¶ [0029]), and 
in response to the receiving of the first touch input, perform at least one function regarding the component of the first user interface based on the first touch input (Koike, in displaying the object of the icon 24, when it is detected that the  Figures 2 and 3, ¶ [0030]), As described in relation to figures 2 and 3 of Koike, touches in the invalid areas are ignored and touches outside those area are accepted.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park’s touch-lock areas to include Koike’s invalid areas because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Koike’s invalid areas permits user input to the application generated selectable buttons.  This known benefit in Koike is applicable to Park’s touch-lock areas as they both share characteristics and capabilities, namely, they are directed to touch input rejection areas.  Therefore, it would have been recognized that modifying Park’s touch-lock areas to include Koike’s invalid areas would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Koike’s invalid areas in touch input rejection areas and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Park, as modified by Koike, teaches the touch-lock area being adaptable to allow input on the generated buttons for an application.
wherein the at least one function corresponds to at least one function of an application corresponding to the component.
The cited prior art does not teach the at least one functions corresponding to an application which corresponds to the icon.  Koike merely teaches the function being the removal of the invalid area over the icon and not an application of the icon.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 18-20, these claims are allowable as they depend upon allowable independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691